IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 10-688V
                                         Filed: March 22, 2013

****************************
FRANCIS KRAVETZ,           *
                           *
               Petitioner, *
v.                         *                                Attorney Fees and Costs,
                           *                                Stipulation
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
****************************

Lawrence Cohan, Esq., Anapol, Schwartz, Philadelphia, PA, for petitioner.
Jennifer Reynaud, Esq., U.S. Dept. of Justice, Washington, D.C., for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Vowell, Special Master:

       In this case under the National Vaccine Injury Compensation Program,2 I issued
a decision on October 2, 2012, awarding compensation pursuant to the parties’ joint
stipulation. On March 21, 2013, the parties filed a stipulation for attorney fees and
costs. Petitioner has separately submitted an accounting of his attorney’s hours and
expenses. Pursuant to General Order #9, petitioner indicates that he did not incur any
costs in pursuit of his claim. Further, the stipulation indicates that after informal
discussions of petitioner’s initial request, petitioner requests an amended amount to
which respondent does not object.

      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
  The applicable statutory provisions defining the Program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award the total $25,017.00 as a
lump sum in the form of a check payable jointly to petitioner, Francis Kravitz, and
petitioner’s counsel of record, Lawrence Cohan, for petitioner’s attorney fees and
costs.

       In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment
in accordance herewith.3


IT IS SO ORDERED.


                                                 s/ Denise K. Vowell
                                                 Denise K. Vowell
                                                 Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2